Appeal by defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered February 17, 1983, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s statements to the police were properly admitted (Miranda v Arizona, 384 US 436; People v Johnson, 91 AD2d 327, affd 61 NY2d 932). We have examined all of defendant’s other contentions, and find them to be without merit. Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.